                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION
                                    No. 7:14–CV–182–BR

WOODELL MCGOWAN, et al.,            )
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )                          ORDER
                                    )
MURPHY-BROWN, LLC, d/b/a            )
SMITHFIELD HOG PRODUCTION           )
DIVISION,                           )
                                    )
      Defendant.                    )
____________________________________)
         This matter is before the court on defendant’s motion to redact final transcripts. (DE #

605.) Plaintiffs do not object to defendant’s motion. 1 (DE # 626.)

         In its motion, defendant moves to redact (1) confidential juror information from the 28

February 2019 trial transcript (DE # 600) and (2) confidential information discussed from the 19

February 2019 in chambers, (DE # 596).

         As for the juror personal identifiers, defendant makes its request in light of its duty to

maintain juror confidentiality absent a request for release of juror information form. See

Standing Order, No. 17-SO-5, Section 11; Local Civ. R. 5.1(g). As such, defendant’s motion as

to juror information is ALLOWED.

         As for the confidential information discussed on 19 February 2019, such a redaction

request is considered a partial sealing of the transcript. The court, therefore, must determine if

there is a public right of access to the subject information.




1
 Plaintiffs originally filed a response in opposition (DE # 616), which they withdrew in a notice filed 16 July 2019,
(DE # 626).
       The First Amendment and common law “right to inspect and copy public records and

documents,” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978), only extend to

documents that “play a role in the adjudicative process, or adjudicate substantive rights[,]” In re

Application of United States for an Order Pursuant to 18 U.S.C. Section 2703(D), 707 F.3d 283,

290 (4th Cir. 2013). Here, the requested 19 February 2019 redactions are unrelated to the

underlying trial and describe confidential conversations between the parties concerning the

Discovery Pool and Non-Discovery Pool cases. (Def.’s Mot & Mem., DE # 605, at 5.) The

information contained therein played no role in the court’s adjudicative process and, therefore,

no public right of access attaches. Defendant’s motion as to confidential information is

ALLOWED. The court ORDERS defendant to provide the redactions to the proper court

reporter.

       This 20 August 2019.




                                      __________________________________

                                                      W. Earl Britt
                                                      Senior U.S. District Judge




                                                 2
